



COURT OF APPEAL
    FOR ONTARIO

CITATION:
R. v.
    Pepin, 2013 ONCA 168

DATE: 20130319

DOCKET: C56341

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond Joseph Pepin

Appellant

Sophia Newbould, for the appellant

Molly Flanagan, for the respondent

Heard: March 18, 2013

On appeal from the sentence imposed on May 29, 2012 of
    Justice R.G.S. Del Frate of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge erred with respect to
Gladue
.
    The trial judge took the initiative to order a
Gladue
report. The
    appellant has only recently identified as aboriginal, as noted by the trial
    judge, and we do not agree that the trial judge ignored the
Gladue
principles.
    While the appellant is to be commended for the steps he has taken towards
    rehabilitation, these were serious offences and we see no basis for appellate
    interference.

[2]

Leave to appeal sentence granted and appeal dismissed.


